                                                 Case 3:17-cv-05659-WHA Document 399 Filed 03/19/19 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                           No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                    ORDER ON DISCOVERY LETTER
                                          13   JUNIPER NETWORKS, INC.,
                                          14                  Defendant.
                                                                                          /
                                          15
                                          16          The Court has reviewed both parties’ briefs regarding plaintiff Finjan, Inc.’s discovery
                                          17   request (Dkt. Nos. 394, 398). In light of the need for prompt resolution given the April 1 reply
                                          18   deadline, the Court rules as follows. On MARCH 28 AT 9 A.M. (or any earlier date agreed upon
                                          19   in writing by the parties), defendant Juniper Networks, Inc. shall produce to Finjan all of the
                                          20   source code requested by Finjan with respect to the instant discovery request. Juniper itself
                                          21   admits it is relying on portions of the source code. It is not, however, to simply produce those
                                          22   portions. Juniper must give Finjan fair opportunity to review source code more broadly so as
                                          23   to find any passage that might counteract Juniper’s point on summary judgment.
                                          24
                                          25          IT IS SO ORDERED.
                                          26
                                               Dated: March 19, 2019.
                                          27                                                       WILLIAM ALSUP
                                                                                                   UNITED STATES DISTRICT JUDGE
                                          28
